DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 10/14/2021 Non-Final Office Action, claims 1-21 were pending. Claims 1-16 were allowed, while claims 17-21 were rejected. 
In the Applicant’s 12/13/2021 Reply, claims 17-21 were canceled.
In the 01/20/2022 Notice of Allowance, claims 1-16 were allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 (ONE information disclosure statement) has been entered.
Claims 1-16 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 01/25/2022 was properly filed in compliance with 37 CFR 1.97 and considered.

Relevant Art
	EP2722075A1 discloses an Armeria maritima plant extract for treatment and prevention of skin conditions that is obtained through supercritical CO2 extraction. 

Conclusion
Claims 1-16 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655